DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1, 3-6, 9-11 and 16-18 in Applicant’s Response to Official Action dated 09 June 2021 (“Response”).  Claims 1-20 are currently pending in this application and are subject to examination herein.
Based upon Applicant's amendment of the Specification to recite insect passage openings as element 122 rather than 121, the Examiner’s prior objection to the Drawings on that ground is withdrawn.
Based upon Applicant's amendment of the Specification to remove reference signs 165, 180 and 161, the Examiners’ prior objection to the Drawings on the ground that those reference signs were not included in the Drawings is withdrawn.
Based upon Applicant's amendment of the Abstract to contain 150 or fewer words, the Examiners’ prior objection to the Specification on that ground is withdrawn.
Based upon Applicant's amendment of the Specification to recite UV LED chips as reference character 162, insect passage openings as reference character 122, buttresses as reference character 140, and UV LED module as reference character 160, the Examiner’s prior objections to the Specification on those grounds are withdrawn.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach an insect trap adapted to entice and collect insects with UV light, comprising: 
a main body having an inlet port defined by a space open at an upper side thereof; 
a cross-fan mounted inside the main body; 
an insect filter detachably coupled to the inlet port to allow selective passage of insects therethrough; 
an insect collector detachably provided to a lower side of the cross-fan and including an insect collector mesh through which air introduced into the main body by the cross-fan is to be discharged; and 
a decoy UV LED installation unit coupled to a buttress above the main body and provided with a decoy UV LED module, wherein: 
a cross-section of the main body corresponding to a facet of the cross-fan on which fan blades of the cross-fan move upwards with reference to a rotation direction of the cross-fan defines a first flow channel and a second flow channel extending perpendicularly from the first flow channel to the insect collector, the first flow channel having an inclined shape gradually narrowed downwards from the inlet port and a curved shape extending in an arc shape from a lower end of the inclined shape; and 
the decoy UV LED module has a plate shape and comprises at least one chip-on-board (COB) type UV LED chip or at least one UV LED package mounted on opposite surfaces of a support substrate to emit light in opposite directions of the decoy UV LED module.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach an insect trap adapted to entice and collect insects with UV light, comprising a main body having an inlet port defined by a space open at an upper side thereof; a cross-fan mounted inside the main body; and a decoy UV LED installation unit coupled to a buttress above the main body and provided with a decoy UV LED module, wherein:  a cross-section of the main body corresponding to a facet of the cross-fan on which fan blades of the cross-fan move upwards with reference to a rotation direction of the cross-fan defines a first flow channel and a second flow channel extending perpendicularly from the first flow channel to the insect collector, the first flow channel having an inclined shape gradually narrowed downwards from the inlet port and a curved shape extending in an arc shape from a lower end of the inclined shape; and the decoy UV LED module has a plate shape and comprises at least one chip-on-board (COB) type UV LED chip or at least one UV LED package mounted on opposite surfaces of a support substrate to emit light in opposite directions of the decoy UV LED module .
Claims 2-16 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Regarding independent claim 17, the prior art of record fails to disclose or otherwise teach an insect trapping method using an insect trap, the insect trap comprising: 
a main body; 
a main body mesh provided to at least part of the main body; 
an insect collector disposed under the main body; and 
a decoy UV LED installation unit coupled to a buttress above the main body and having a decoy UV LED module mounted thereon, 

Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach an insect trapping method using an insect trap, the insect trap comprising: 
a decoy UV LED installation unit coupled to a buttress above the main body and having a decoy UV LED module mounted thereon, wherein insects are enticed by heat generated from a home appliance and are suctioned into the insect collector by an air stream generated by rotation of a home appliance fan provided to the home appliance.
Claims 18-20 depend, either directly or ultimately, from allowable, independent claim 17 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLAUDE J BROWN/Primary Examiner, Art Unit 3643